Exhibit 10.2

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of May 16,
2007 by and between Acxiom Corporation, a Delaware corporation (the “Company”),
and the undersigned stockholder (“Stockholder”) in the Company. Certain
capitalized terms used in this Agreement are defined in Section 6 hereof and
certain other capitalized terms used in this Agreement that are not defined
herein shall have the respective meanings given to such terms in the Merger
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Stockholder is the holder of record and/or the “beneficial owner”
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of Company Common Stock;

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and Axio Holdings LLC, a Delaware limited liability company (“Newco”),
and Axio Acquisition Corp., a Delaware corporation and a wholly owned subsidiary
of Newco (“Merger Sub”), are entering into an Agreement and Plan of Merger (the
“Merger Agreement”) pursuant to which Merger Sub will be merged with and into
the Company (the “Merger”) and all of the outstanding Company Common Stock will
be cancelled and converted into the right to receive the merger consideration
set forth therein, all upon the terms and subject to the conditions set forth
therein; and

WHEREAS, as a condition and inducement to the Company’s willingness to enter
into the Merger Agreement, Stockholder has agreed to execute and deliver this
Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, as well as other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

1.            Agreement to Vote Subject Securities. From the period commencing
with the execution and delivery of this Agreement and continuing until the
Termination Date, at every meeting of the stockholders of the Company called
with respect to any of the following, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of the Company with respect to any of the following, Stockholder shall vote or
cause to be voted the Subject Securities:

(a)          unless the Company Board has recommended (and continues to
recommend) that the holders of Company Common Stock vote in favor of a Superior
Proposal or the Company Board or the Special Committee has effected a
Recommendation Change, in favor of the adoption and approval of (i) the Merger
Agreement, (ii) the Merger, and (iii) any other transaction or matter
contemplated by the Merger Agreement or that would reasonably be expected to
facilitate the Merger that is submitted for a vote of the stockholders of the
Company;

 

--------------------------------------------------------------------------------



(b)          in the event that the Company receives a Superior Proposal prior to
obtaining the Requisite Stockholder Approval in connection with the Merger
Agreement and the Merger, in favor of such Superior Proposal if recommended to
the holders of the Company Common Stock by action of the Company Board, the
Special Committee or any other duly constituted committee of the Company Board
(“Board Action”) and, as recommended by Board Action, any other matter with
respect to such Superior Proposal that is submitted for a vote of the
stockholders of the Company; and

(c)          unless the Company Board has recommended (and continues to
recommend) that the holders of Company Common Stock vote in favor of a Superior
Proposal or the Company Board or the Special Committee has effected a
Recommendation Change, against any other action or agreement that would result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of the Company under the Merger Agreement or which would result in
any of the conditions to the consummation of the Merger under the Merger
Agreement not being fulfilled or which would reasonably be expected to prevent,
impede, frustrate, interfere with, delay, postpone or adversely affect the
Merger and the other transactions contemplated by the Merger Agreement.

 

2.

Agreement to Retain Subject Securities.

(a)          Restriction on Transfer. From the period commencing with the
execution and delivery of this Agreement and continuing until the earlier of (i)
December 28, 2007, or (ii) the Termination Date, Stockholder shall not, directly
or indirectly, cause or permit any Transfer of any of the Subject Securities to
be effected.

(b)          Restriction on Transfer of Voting Rights. During the period from
the date of this Agreement through the Termination Date, Stockholder shall
ensure that, without the Company’s prior written consent, (i) none of the
Subject Securities is deposited into a voting trust, and (ii) no proxy is
granted, and no voting agreement or similar agreement is entered into, with
respect to any of the Subject Securities.

3.            Representations, Warranties and Covenants of the Stockholders.
Stockholder hereby represents and warrants to the Company as follows:

(a)          Authorization. All consents, approvals, authorizations and orders
necessary for the execution and delivery by Stockholder of this Agreement have
been obtained, and Stockholder has all legal capacity, full right, power and
authority to enter into this Agreement, and perform Stockholder’s obligations
hereunder. This Agreement has been duly executed and delivered by Stockholder
and constitute valid and binding agreements of Stockholder, each enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to creditors’ rights generally and subject to general principles
of equity.

(b)          No Conflict. The execution and delivery of this Agreement by
Stockholder does not, and the performance by Stockholder of its obligations
under this Agreement will not, (i) conflict with or violate any Law that is
applicable to the Subject Securities held by Stockholder, or (ii) result in,
give rise to or constitute a violation or breach of

 

 

-2-

 

--------------------------------------------------------------------------------



or a default (or any event which with notice or lapse of time or both would
become a violation, breach or default) under any of the terms of any
understanding, agreement or other instrument or obligation to which Stockholder
is a party or by which Stockholder or any of the Subject Securities is or may be
bound.

(c)          Title to Securities. As of the date of this Agreement,
(i) Stockholder holds of record (free and clear of any encumbrances or
restrictions of any kind) the number of outstanding shares of Company Common
Stock set forth under the headings “Shares Held of Record” on the signature page
hereof, with the full power to vote or direct the voting of such shares,
(ii) Stockholder Owns the number of outstanding shares of Company Common Stock
set forth under the heading “Additional Securities Beneficially Owned” on the
signature page hereof, with the full power to vote or direct the voting of such
securities, and (iii) Stockholder and its Affiliates do not directly or
indirectly Own any shares of capital stock or other securities of the Company,
or any option, warrant or other right to acquire (by purchase, conversion or
otherwise) any shares of capital stock or other securities of the Company, other
than the shares and options, warrants and other rights set forth on the
signature page hereof.

(d)          Reliance by the Company. Stockholder understands and acknowledges
that the Company is entering into the Merger Agreement in reliance upon the
execution and delivery of this Agreement by Stockholder, the performance by
Stockholder of its obligations under this Agreement and the compliance by
Stockholder with the terms hereof.

 

4.

Additional Covenants of the Stockholder.

(a)          Further Assurances. From time to time and without additional
consideration, Stockholder shall (at Stockholder’s sole cost and expense)
execute and deliver, or cause to be executed and delivered, such additional
instruments, and shall (at Stockholder’s sole cost and expense) take such
further actions, as the Company may reasonably request for the purpose of
carrying out and furthering the intent of this Agreement.

(b)          Appraisal Rights. Stockholder hereby waives any rights of appraisal
or rights to dissent from the Merger or the adoption of the Merger Agreement
that it may have under applicable Law and shall not permit any such rights of
appraisal or rights of dissent to be exercised with respect to the Subject
Securities.

5.            Certain Definitions. For all purposes of and under this Agreement,
the following capitalized terms shall have the following respective meanings:

(a)          “Company Common Stock” shall mean the common stock, par value $0.10
per share, of the Company, together with the Preferred Stock Purchase Rights
appurtenant thereto issued under the Company Rights Plan.

(b)          Stockholder is deemed to “Own” or to have acquired “Ownership” of a
security if such Stockholder is the “beneficial owner” of such security within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended.

(c)          “Subject Securities” shall mean (i) all securities of the Company
(including all shares of Company Common Stock and all options, warrants and
other rights to

 

 

-3-

 

--------------------------------------------------------------------------------



acquire shares of Company Common Stock) that are Owned by Stockholder as of the
date of this Agreement, and (ii) all additional securities of the Company
(including all additional shares of Company Common Stock and all additional
options, warrants and other rights to acquire shares of Company Common Stock) of
which Stockholder acquires Ownership during the period commencing with the
execution and delivery of this Agreement and continuing until the Termination
Date.

(d)          “Termination Date” shall mean the earliest to occur of the date
upon which (i) the Merger shall become effective in accordance with the terms
and provisions of the Merger Agreement, (ii) the transaction contemplated by a
Superior Proposal is consummated, (iii) the Merger Agreement is validly
terminated in accordance with its terms, provided, however, that no Acquisition
Proposal which either constitutes, or could reasonably be expected to lead to, a
Superior Proposal is then outstanding, or (iv) December 28, 2007.

(e)          A Person is deemed to have effected a “Transfer” of a security if
such Person directly or indirectly (i) sells, tenders, assigns, pledges,
encumbers, grants an option with respect to, transfers or disposes of such
security or any interest in such security to any Person other than the Company,
(ii) enters into an agreement or commitment contemplating the possible sale of,
tender of, assignment of, pledge of, encumbrance of, grant of an option with
respect to, transfer of or disposition of such security or any interest therein
to any Person other than the Company, or (iii) reduces such Person’s beneficial
ownership of, interest in or risk relating to such security.

 

6.

Miscellaneous.

(a)          Assignment; Binding Effect. Except as provided herein, neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned or delegated by Stockholder, and any attempted or purported assignment
or delegation of any of such interests or obligations shall be null and void and
of no force or effect whatsoever. Subject to the preceding sentence, this
Agreement shall be binding upon Stockholder and its respective successors and
assigns, and shall inure to the benefit of the Company and its successors and
assigns.

(b)          No Third Party Beneficiaries. Nothing in this Agreement is intended
to confer on any Person (other than the Company and its successors and assigns)
any rights or remedies of any nature.

(c)          Fees and Expenses. Except as otherwise provided herein, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring any such cost or
expense, whether or not the Merger is consummated.

(d)          Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties hereto acknowledge and hereby agree that in the event
of any breach or threatened breach by Stockholder of any covenant or obligation
of Stockholder set forth in this Agreement, the Company shall be entitled

 

 

-4-

 

--------------------------------------------------------------------------------



to an injunction or injunctions to prevent or restrain any breaches or
threatened breaches of this Agreement, and to specifically enforce the terms and
provisions of this Agreement to prevent or restrain breaches or threatened of,
or to enforce compliance with, the covenants and obligations of Stockholder
under this Agreement, in addition to any other remedy that may be available at
law or in equity.

(e)          Waiver. No failure on the part of the Company to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of the Company in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. The Company shall not be deemed to have waived any
claim available to the Company arising out of this Agreement, or any power,
right, privilege or remedy of the Company under this Agreement, unless the
waiver of such claim, power, right, privilege or remedy is expressly set forth
in a written instrument duly executed and delivered on behalf of the Company;
and any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.

(f)           Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed duly delivered (i) four Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, (ii) one Business Day after being sent for next Business Day delivery,
fees prepaid, via a reputable nationwide overnight courier service or (iii) on
the date of confirmation of receipt (or the first Business Day following such
receipt if the date of such receipt is not a Business Day) of transmission by
facsimile, in each case to the party to be notified at such party’s address or
facsimile number as set forth below, or as subsequently modified by written
notice:

if to the Company:

 

Acxiom Corporation

1 Information Way

Little Rock, Arkansas 72203

Attention: Jerry Jones, Business Development/Legal Leader

Telecopy No.:(501) 342-3913

with a copy (which copy shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati

Professional Corporation

1301 Avenue of the Americas

40th Floor

New York, New York 10019-6022

Attention: Selim Day

Telecopy No.: (212) 999-5899

and:

 

 

-5-

 

--------------------------------------------------------------------------------



Wilson Sonsini Goodrich & Rosati

Professional Corporation

One Market Street

Spear Tower, Suite 3300

San Francisco, California 94105

Attention: Michael S. Ringler

Telecopy No.: (415) 947-2099

if to Stockholder:

 

ValueAct Capital Master Fund, L.P.

435 Pacific Avenue

San Francisco, CA 94133

Attention: Allison Bennington

Telecopy No.: (415) 362-5727

with a copy to (which copy shall not constitute notice) to:

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Attention: Christopher G. Karras

Lisa C.S. Burnett

Telecopy No.: (215) 994-2222

(g)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(h)          Consent to Jurisdiction. Each of the parties hereto irrevocably
consents to the exclusive jurisdiction and venue of any state court located
within New Castle County, State of Delaware in connection with any matter based
upon or arising out of this Agreement or the transactions contemplated hereby,
agrees that process may be served upon them in any manner authorized by the laws
of the State of Delaware for such persons and waives and covenants not to assert
or plead any objection which they might otherwise have to such jurisdiction,
venue and process. Each party hereto hereby agrees not to commence any legal
proceedings relating to or arising out of this Agreement or the transactions
contemplated hereby in any jurisdiction or courts other than as provided herein.

(i)           WAIVER OF JURY TRIAL. EACH OF THE COMPANY AND STOCKHOLDER HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE COMPANY OR STOCKHOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

 

-6-

 

--------------------------------------------------------------------------------



(j)           Counterparts. This Agreement may be executed and delivered
(including by facsimile) in separate counterparts, each of which shall be deemed
an original and all of which together shall constitute one and the same
agreement.

(k)          Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such illegal, void or unenforceable provision of this Agreement with a legal,
valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such illegal, void or unenforceable
provision.

(l)           Amendments and Modification. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by each of the parties hereto.

(m)         Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings between the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon either party unless made in writing and signed by both parties.

[Remainder of Page Intentionally Left Blank]

 

 

-7-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first above written.

ACXIOM CORPORATION

 

By:

/s/ Charles D. Morgan

Name: Charles D. Morgan

Title: Company Leader

 

STOCKHOLDER:

VALUEACT CAPITAL MASTER FUND, L.P.

BY: VA PARTNERS, L.L.C., its General Partner

 

 

By:

/s/ Jeffrey W. Ubben

Name: Jeffrey W. Ubben

Title: Managing Member

 

 

 

Shares of Company Common Stock Held of Record

 

Additional Securities Beneficially Owned

4,356

 

10,325,355

 

 

 

[VOTING AGREEMENT]

 

 